Craig, J.: The facts stated do not take the case out of the rule that an application for an extension of time to file the transcript of the record in this court, in the case of an appeal, must be made within the time prescribed by the statute for the filing of such transcript. It is not made to appear here at what date the term of the court at which the judgment appealed from was rendered, came to a close, but we will assume, for the purposes of this motion, in the absence of anything showing the contrary, that twenty days intervened between the last day of that term and the sitting of this court. That being the ease, a complete transcript, of the record should have been filed on or before the second day of the present term. Or, if the appellant was unable within that time to procure a complete transcript, then she should have filed a transcript of so much of the record as could be obtained, and within the time go prescribed for filing the transcript she should have made an application for an extension of time to, complete the record. The matter of the court below allowing the appellant ninety days within which to file the appeal bond, and the bill of exceptions, thus extending beyond the time prescribed by law for filing the record in this court, can make no difference. The appellant should have filed in proper time a transcript of so much of the record as was then obtainable, had the cause placed upon the docket, and then .entered a motion, for further time in,which to. bring in the remaining portion of the record. Not having filed a complete transcript within the time prescribed by the statute, or a transcript of so much of the record as could be obtained, and asked for further time to complete the same, within the requirement of the rule, the appellee was entitled to have the appeal dismissed. Motion denied.